Citation Nr: 0311506	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  98-12 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased initial rating for post-traumatic 
stress disorder, evaluated as 10 percent disabling from 
August 4, 1997, to September 26, 1999, as 30 percent 
disabling from September 27, 1999, to February 6, 2000, and 
as 50 percent disabling from February 7, 2000.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
July 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Columbia, South Carolina.  In that decision, the RO granted 
the veteran's claim for service connection for post-traumatic 
stress disorder (PTSD) and awarded a 10 percent disability 
evaluation, effective from August 4, 1997.  In April 1999, 
the Board remanded the veteran's claim to the RO to comply 
with his request to testify at a hearing at the RO in support 
of his claim.  Thereafter, in January 2000, the RO awarded a 
30 percent disability evaluation for the veteran's service-
connected PTSD, effective from September 27, 1999, and, in 
November 2000, the RO awarded a 50 percent disability 
evaluation, effective from February 7, 2000. 

The Board observes that, in a June 2002 outpatient record, 
the veteran's treating VA physician opined that the veteran 
"is unable to work and support himself due to his PTSD 
symptoms.  I do not see him being able to return to work and 
I consider his condition to be permanent and not responsive 
to treatment."  That VA record may be considered an informal 
claim on the veteran's behalf for a total rating based upon 
individual unemployability due to service-connected 
disability (TDIU).  See e.g., Servello v. Derwinski, 3 Vet. 
App. 196, 200 (1992) (holding that a VA examination report 
constituted an informal claim for a TDIU).  The TDIU claim is 
thus referred to the RO for appropriate action.  See Colayong 
v. West, 12 Vet. App. 524 (1999) (schedular rating claims are 
not inextricably intertwined with TDIU claims); see also 
Norris v. West, 12 Vet. App. 413 (1999) (if the veteran's 
disabilities meet the percentage requirements of 38 C.F.R. § 
4.16 and there is evidence of service-connected 
unemployability, the record raises a claim for total 
disability rating based upon individual unemployability).

Additionally, the Board observes that a February 2001 rating 
decision denied the veteran's claim for an increased rating 
for traumatic arthritis and impingement of the left shoulder 
as secondary to his service-connected disability of status-
post shrapnel wound of the left shoulder.  The RO received 
the veteran's notice of disagreement as to the matter in July 
2001 and, in January 2003, issued a statement of the case 
regarding his claim.  However, a substantive appeal as to the 
issue of entitlement to an increased rating for traumatic 
arthritis and impingement of the left shoulder is not 
associated with the claims file and, thus, the Board will 
confine its consideration to the matter as described on the 
first page of this remand.

Finally, we note that, in the April 2003 Statement of 
Accredited Representative in Appealed Case (VA Form 646), the 
veteran's service representative repeatedly referred to a 
January 23, 2003, medical report from the veteran's "care 
provider".  However, such a report does not appear to be 
associated with the claims file.  The RO may wish to contact 
the veteran's representative for further clarification 
regarding this medical report.


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly, under 
authority provided at 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2002).  However, as noted above, in February 2000 the Board 
remanded the veteran's claims to the RO for further 
evidentiary development.   

The record reflects that the VARO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000 
(even though the Board did advise the veteran of the VCAA in 
an October 2002 letter), and it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time, particularly in view of the 
Federal Circuit's decision in Disabled American Veterans, et. 
al., v. Secretary of Veterans Affairs, ____F.3d___, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  That decision 
emphasized the Board's status as "primarily an appellate 
tribunal," and held 38 C.F.R. § 19.9(a)(2) to be invalid 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304, it purported to allow the Board to 
consider additional evidence without having to remand the 
case to the AOJ for initial consideration and without having 
to obtain the appellant's waiver.  The Federal Circuit found 
that, under such a procedure, "the veteran is not 
effectively able to object to any of the additional evidence 
obtained by the Board until after the Board weighs the 
evidence and decides the appeal."

The Federal Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) 
to be invalid because, in providing only 30 days for an 
appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).


Thus, due process, as mandated by the recent decision of the 
Federal Circuit, demands that this case be REMANDED to the RO 
for the following action:

1.	The veteran should be contacted and 
invited to submit any additional 
evidence he may have in support of 
his claim.

2.	The veteran should also be notified 
by letter of the directives of the 
VCAA and the new heightened duty-to-
assist regulations, regarding his 
claim for an increased initial rating 
for PTSD, evaluated as 10 percent 
disabling from August 4, 1997, to 
September 26, 1999, as 30 percent 
disabling from September 27, 1999 to 
February 6, 2000, and as 50 percent 
disabling from February 7, 2000.  The 
RO must review the claims file and 
ensure that all notification and 
development action required by the 
VCAA is completed.

3.	Then, the RO should review the claims 
file and ensure that all notification 
and development action required by 
the Veterans Claims Assistance Act of 
2000 (VCAA), Public Law No. 106-175 
(2000) (now codified at 38 U.S.C.A. 
§§ 5100-5103A, 5106-7 (West 2002)) is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified 
as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
complied with and satisfied, 
including VA re-examination if 
warranted.

4.	Thereafter, the RO should 
readjudicate the veteran's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be 
provided with a supplemental 
statement of the case (SSOC).  The 
SSOC should contain notice of all 
relevant actions taken on the claims, 
to include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues 
currently on appeal since the January 
2003 SSOC.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).

